In a contested adoption proceeding, the natural mother appeals an order of the Family Court, Suffolk County, dated December 17, 1968, which adjudged that she had abandoned her infant child, dismissed her application to compel the return of her child, dismissed her objection to the proposed adoption and directed the clerk of said court to proceed with the application for adoption. Order affirmed, without costs. The record discloses that the trial court erroneously concluded that the natural mother had spoken with a hospital social worker before surrendering her child, when in fact the social worker had spoken only with the mother of the natural mother, the child’s grandmother, who was herself a social worker. It is our opinion that there was abundant evidence to support the finding of abandonment without reference to the disputed finding of fact (Matter of Maxwell, 4 N Y 2d 429). Beldock, P. J., Christ, Munder, Martuseello and Kleinfeld, JJ., concur.